UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1867


KRISTA E. GATT,

                    Plaintiff - Appellant,

             v.

SN SERVICING CORPORATION; SELECT PORTFOLIO SERVICING, INC.;
US BANK TRUST, N.A., as Trustee of the Chalet Series IV Trust; MCMICHAEL
TAYLOR GRAY, LLC; LENOX TITLE TRUSTEE SERVICES, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:21-cv-00103-CMH-TCB)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Krista E. Gatt, Appellant Pro Se. Keith Michael Yacko, MCMICHAEL TAYLOR GRAY,
LLC, Peachtree Corners, Georgia; John Alexander Nader, MCGLINCHEY STAFFORD,
PLLC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Krista E. Gatt appeals the district court’s order dismissing her complaint with

prejudice. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Gatt v. SN Servicing Corp., No. 1:21-cv-

00103-CMH-TCB (E.D. Va. June 22, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2